Citation Nr: 0329222	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  98-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
head injury with brain concussion, fracture of the right 
frontal bone, and residual anxiety, currently evaluated as 30 
percent disabling.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus of the right ear.

3.  Entitlement to an increased rating for residuals of a 
fracture of the left femur, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


REMAND

This case is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

As an initial matter, the Board notes that the veteran was 
previously represented by a private attorney in this case.  
However, VA revoked this attorney's authority to represent VA 
claimants, effective in July 2003.  Therefore, the Board sent 
correspondence to the veteran in August 2003 informing him of 
this development, that the Board and VA organizations could 
no longer recognize this attorney as his representative, 
explained his options in this situation, and that he should 
inform the Board within 30 days if he selected a new 
representative.  No response appears to have been received 
from the veteran regarding this correspondence.  
Consequently, the Board is proceeding with the adjudication 
of this case.

This case was previously before the Board in August 1999, 
December 2000, and June 2002.  

In August 1999, the Board remanded this case for further 
development.  Thereafter, the Board denied the veteran's 
claims in a December 2000 decision.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  By a March 2001 Order, the Court 
vacated the Board's decision, and remanded the case for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. § 5100 et seq. (West 2002).  Although the 
Appellee's Motion which was the basis for this Order noted 
that the VCAA was enacted prior to the Board's decision of 
December 2000, and that the decision contained a finding that 
the duty to assist provision had been met, it was contended 
that there was no finding as to whether the notice provisions 
of the VCAA had been met.  

In June 2002, the Board found that even though the RO did not 
have the benefit of the explicit provisions of the VCAA and 
its implementing regulations when it adjudicated the case 
below, VA's duties under the law had been fulfilled with 
respect to the head injury and tinnitus claims.  The Board 
also stated that it was undertaking additional development 
regarding the left femur and TDIU claims pursuant to the 
authority granted by 38 C.F.R. § 19.9(a).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir., May 1, 2003).  The Federal Circuit held 38 C.F.R. 
§ 19.9(a)(2)(ii) to be invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  See 
Quartuccio, supra; Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  That decision also emphasized the Board's 
status as "primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The Board also notes that, by a February 2003 Order, the 
Court, pursuant to a Joint Motion, vacated the June 2002 
decision regarding the head injury and tinnitus claims.  In 
essence, the Joint Motion asserted that the veteran did not 
receive adequate notice as required under the pertinent 
statutory and regulatory provisions, as well as the Court's 
decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In that decision, the Court emphasized that the VCAA's 
statutory and regulatory provisions regarding the duty to 
notify required that VA specifically inform a claimant of 
what he or she must show to prevail in his or her claim(s), 
what information and evidence the claimant was responsible 
for, and what evidence VA must secure.  

In light of the foregoing, the Board believes that the most 
appropriate action is to remand this case to the RO so that 
the veteran can be provided with the appropriate notice under 
the VCAA regarding his claims, as well as the additional 
development that was deemed necessary with respect to the 
left femur and TDIU clams.  Among other things, the Board 
determined that new examinations were necessary in order to 
ascertain the current severity of the service-connected left 
femur, and to express an opinion regarding the TDIU claim.  
Moreover, the Board notes that it has been more than 3 years 
since the veteran was last accorded a VA medical examination 
for the purpose of evaluating the severity of the service-
connected residuals of a head injury.  As such, the Board is 
of the opinion that the current record may not adequately 
reflect the current severity of this disability, and that a 
new examination is necessary.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As the caselaw relating to the applicability of VCAA has been 
somewhat inconsistent, a brief summary of the law may be 
helpful.  VCAA was enacted on November 9, 2000, and was 
subsequently codified, in pertinent part, at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2002).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  In the 
instant case, the veteran filed the claim that is the 
subject of this appeal before the enactment of VCAA.  

The Court has held that the entire VCAA potentially affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its 
enactment.  However, the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  Finally, as noted above, in 
the case currently before the Board, the Court issued an 
Order in February 2003 vacating the Board's decision denying 
the benefits sought in the instant appeal in order for the 
Board to address and fulfill the amended duty to notify and 
assist provisions, as set forth in the VCAA, to include 
notifying the veteran of what he must show to prevail in his 
claims, what information and evidence he is responsible for, 
and what evidence VA must secure.  Quartuccio, supra.  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

In providing the necessary notification under the VCAA, the 
RO should be cognizant of the fact that the Federal Circuit 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America (PVA), 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran since May 
2000 for his service-connected residuals 
of a left femur fracture, residuals of a 
fracture of the right acetabulum with 
degenerative changes, and residuals of a 
head injury with brain concussion, 
fracture of the right frontal bone, and 
residual anxiety.  After securing any 
necessary release, the RO should obtain 
these records.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
orthopedic examination in order to fully 
assess the current nature and severity of 
his service-connected residuals of a left 
femur fracture and residuals of a 
fracture of the right acetabulum with 
degenerative changes.  

The veteran should also be accorded VA 
psychiatric and neurologic examinations 
by qualified clinicians in order to fully 
assess the current nature and severity of 
his service-connected residuals of a head 
injury with brain concussion, fracture of 
the right frontal bone, and residual 
anxiety.

The claims folder must be made available 
to the examiners for review in 
conjunction with the examinations.  

The examiners should express an opinion 
as to whether it is at least as likely as 
not (50 percent or more likelihood) that 
the veteran is not able to work as a 
result of his service-connected 
disabilities.  Further, the orthopedic 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran is precluded from 
performing even so much as sedentary work 
because of his service-connected 
residuals of a left femur fracture and 
residuals of a fracture of the right 
acetabulum with degenerative changes.  In 
rendering this opinion, the examiner 
should note the August 1998 interrogatory 
response by a private clinician, to 
include the opinion that the veteran is 
not able to work as a result of his 
disability, and is precluded from 
performing even so much as sedentary 
work, and the May 2000 VA orthopedic and 
neurological findings.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran should be furnished an 
SSOC which addresses all of the evidence obtained after the 
issuance of the last SSOC in July 2000, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


